                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MONTANA

                                    HELENA DIVISION

 LANCE KERRY CARLSON,

                                Plaintiff,         No. CV 20-82- H-SEH

 vs.
                                                   ORDER
 ANDREW M. SAUL,
 Commissioner of Social Security
 Administration,

                                Defendant.

       Plaintiff Lance Kerry Carlson ("Carlson"), following administrative law

judge ("ALJ") hearing appealed the final decision of the Commissioner of the

Social Security Administration ("Commissioner") denying his application for

Disability Insurance Benefits under Title II of the Social Security Act, 42 U.S.C.

§§ 401-433. The matter is fully briefed and ripe for ruling.

                               PROCEDURAL BACKGROUND

       Carlson claims disability began on June 28, 2016. 1 He filed for disability

and disability benefits on March 7, 2018.2 The Commissioner denied the

       1
           See Doc. 8 at 17.
       2
           See Doc. 8 at 7.
                                             -1-
